Title: General Orders, 2 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday April 2nd 1780.
            Parole Privado—  C. Signs Powers—Protect—
          
          By a division General Court Martial held by order of General Gist March 27th 1780—Major Deane President, James Stinson of the Delaware regiment was brought before the court charged with “Promoting and encouraging discontent among the men, and making use of language that tended to countenance desertion” and plead “Not guilty.”
          
          The Court having duly considered the charge against the prisoner, with the evidence are of opinion, he is guilty of the 3rd article 2nd section of the Articles of War and do sentence him to suffer death.
          The Commander in Chief approves the Sentence.
        